UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
In re: ) Chapter 13
Kimberly M.H. Bolden, ) Case No. 16-30459
Debtor. ) Hon. Judge Schmetterer
NOTICE OF OBJECTION

TO: See attached service list.

PLEASE TAKE NOTICE that on June 23, 2021, at 10:00 a.m. I will appear before the
Honorable Judge Jack B. Schmetterer, or any judge sitting in that judge’s place, and present
Debtors’ Objection to Proof of Claim 6-2 filed by US Bank National Association as Trustee of
the Cabana Series IV Trust, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

To appear by video, use this link: https:/Awww.zoomgov.com/. Then enter the meeting ID 161
414 7941 using password 619.

To appear by telephone, call Zoom for Government at 1-669-254-5252, 1-646-828-7666,
1-551-285-1373, or 1-669=216-1590. Then enter the meeting ID 161 414 7941 and password
619.

If you object to this motion/objection and want it called on the presentment date above, you
must file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

Movant(s): Kimberly M.H. Bolden

By: Michael R. Colter, IT

David M. Siegel & Assoc., LLC

790 Chaddick Drive

Wheeling, IL 60090

(847) 520-8100 mcolter@davidmsiegel.com

 

CERTIFICATE OF SERVICE

I, Michael R. Colter, II, certify that I served a copy of this notice and the attached motion on each
entity shown on the attached list at the address shown and by the method indicated on the list on
May 18, 2021, before 6:00 p.m.
To the following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee

M.O. Marshall, Chapter 13 Trustee: ecf@
SN Servicing Corporation: bknotices@snsc.
_ Sottile and Barile, Attorneys for SN Servicing Corp: bankruptcy@sottileandbarile.com

   
 

SSchapter]3.com

To the following persons or entities who have been served via U.S. Mail:

Kimberly Bolden
1929 N. Howe St., #1E
Chicago, IL 60614

SN Servicing Corporation
323 Fifth Street
Eureka, CA 95501
UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
In re: ) Chapter 13
Kimberly M.H. Bolden, Case No. 16-30459
Debtor. Hon. Judge Schmetterer

DEBTOR’S OBJECTION TO CLAIM 6-2 FILED BY US BANK TRUST NATIONAL
ASSOCIATION AS TRUSTEE OF THE CABANA SERIES IV TRUST

NOW COMES the Debtor, Kimberly M. H. Bolden, by and through her attorneys, David

M. Siegel & Associates, LLC, to present her Objection to Proof of Claim 6-2 filed by US Bank

National Association as Trustee of the Cabana Series IV Trust (US Bank) and in support thereof

states as follows:

1, This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and Internal Operating
Procedure 15(a) of the United States District Court for the Northern District of Illinois,
Eastern Division.

2. Debtor filed for relief under Chapter 13 on September 26, 2016. Tom Vaughn was
appointed trustee in this case.

3, Selene Finance LP filed Claim 6-1 on February 7, 2017. Claim 6-1 states the amount of
the secured claim as $155,667.72. The claim states the amount necessary to cure any
default as of the date of the petition is $0.00 (Exhibit A).

4. US Bank filed what they contend is an amended proof of claim on April 22, 2020.
However, this claim treats the claim entirely different from Claim 6-1. Claim 6-1 states
there are no arrears and the amount necessary to cure any default as of the date of the

petition is $0.00. Claim 6-2 alleges the loan matured before filing and states the amount
to cure the default at the time the petition was filed is the entire amount of the loan

(Exhibit B).

Claim 6-2 cannot be treated as an amended claim because it changes the nature of the
claim to one that should have been paid in its entirety during the bankruptcy. If the loan
came due before filing the petition, then the creditor should have required full payment of
the loan during the 60 month commitment period. The creditor did not do this. Instead,
the creditor filed what should be viewed as a new claim in month 43 of the plan.

Claim 6-2 should be treated as a new claim and should be denied as a late filed claim
under Bankruptcy Rule 3002.

In Holstein v. Brill, 987 F.2d 1268 (7th Cir. 1993), the Seventh Circuit held that the
relation back criteria of Federal Rule of Civil Procedure 15(c) is an insufficient basis for
allowing a creditor to amend its proof of claim. Jd. at 1270.

The creditor in Holstein sought to increase the amount of his proof of claim after
confirmation of the debtor’s plan. The court in Holstein looked to what they called
milestones in a debtor’s bankruptcy to determine whether amendments should be freely
allowed as long as they relate back as Fed.R.Civ.P. 15 allows. The first milestone is the
claims bar date. Once the claims bar date has passed, the court retains broad discretion to
allow or deny proposed amendments and amendments that increase the amount owed
may be allowed.

The court in Holstein next looked at the second milestone in bankruptcy. The second
milestone is confirmation of a plan. The court stated that confirmation of a plan greatly

limits the circumstances in which amendments will be allowed.
Confirmation of the plan of reorganization is a second milestone,
equivalent to final judgment in ordinary civil litigation. Once that
milestone has been reached, further changes should be allowed only for
compelling reasons. Modification of a confirmed and substantially
consummated plan is forbidden except to the limited extent 11 U.S.C. §
1127 permits. Post-confirmation amendments make an end run around
these provisions and may throw monkey wrenches into the proceedings,
making the plan infeasible or altering the distributions to remaining
creditors. Small claims may be conceded, while larger ones may be
contested.

Id. at 1270 (internal citations and quotations omitted).
And whether or not late-breaking claims affect third parties’ entitlements,
they assuredly disrupt the orderly process of adjudication. To every thing
there is a season, and the season for stating the amount of a debt is before
the confirmation of a plan of reorganization.

Id. at 1271.

10. The court in Holstein scrutinized the reason for the delay. The court noted the

creditor received notice of the claims bat date, possessed all of the relevant documents

and information prior to the deadline, and did not allege the debtor somehow hindered

their effort to file an accurate claim. The Seventh Circuit reversed the bankruptcy court’s

decision to allow the amendment and strongly cautioned against allowing

post-confirmation claim amendments absent “compelling” and “cogent” reasons. Jd. at

1270-71.
11. Although the claim has been transferred from one creditor to another during this
bankruptcy, the initial creditor had notice of the claims bar date and filed a proof of claim
stating the pre-petition arrears were $0.00. US Bank’s claim was filed nearly three years
after the plan was confirmed and would treat the claim entirely different. Based on the
reasoning in Holstein v. Brill, Claim 6-2 should be denied as a late filed claim.

WHEREFORE, pursuant to Bankruptcy Rule 3002 and the case law cited above, the
Debtor, Kimberly M. H. Bolden, respectfully requests this honorable Court enter an order
sustaining Debtor’s Objection to Proof of Claim 6-2 filed by US Bank National Association as
Trustee of the Cabana Series IV Trust and for such other and further relief as the Court shall
deem proper.

Respectfully Submitted,

/s/ Michael R. Colter, II
Michael R. Colter, IT, ARDC #6304675

 

DAVID M. SIEGEL & ASSOCIATES
Attorneys for Debtor(s)

790 Chaddick Drive

Wheeling, IL 60090

847/520-8100
